 


113 HRES 22 EH: 
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 22 
In the House of Representatives, U. S.,

January 14, 2013
 
RESOLUTION 
 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:

Committee on Agriculture:Ms. DelBene (to rank immediately after Mr. McGovern), Mr. Nolan, Mr. Gallego, Mr. Enyart, Mr. Vargas, Mrs. Bustos, and Mr. Sean Patrick Maloney of New York.

Committee on Appropriations:Mr. Quigley and Mr. Owens.

Committee on Armed Services:Mr. Carson of Indiana (to rank immediately after Mr. Barber).

Committee on the Budget:Mr. McDermott (to rank immediately after Ms. Castor of Florida), Mr. Jeffries, Mr. Pocan, Ms. Michelle Lujan Grisham of New Mexico, Mr. Huffman, and Mr. Cárdenas.

Committee on Financial Services:Mr. Heck of Washington.

Committee on Foreign Affairs:Ms. Meng, Ms. Frankel of Florida, Ms. Gabbard, and Mr. Castro of Texas.

Committee on Homeland Security:Mr. Vela, Mr. Horsford, and Mr. Swalwell of California.

Committee on the Judiciary:Mr. Gutierrez (to rank immediately after Mr. Deutch).

Committee on Natural Resources:Ms. Shea-Porter, Mr. Lowenthal, Mr. Garcia, and Mr. Cartwright.

Committee on Oversight and Government Reform:Ms. Duckworth.

Committee on Science, Space, and Technology:Mr. Maffei, Mr. Grayson, Mr. Kennedy, Mr. Peters of California, Mr. Kilmer, Mr. Bera, Ms. Esty, Mr. Veasey, Ms. Brownley of California, and Mr. Takano.

Committee on Small Business:Ms. Hahn (to rank immediately after Ms. Chu), Mr. Payne (to rank immediately after Ms. Hahn), and Mr. Schneider.

Committee on Veterans’ Affairs:Ms. Titus, Mrs. Kirkpatrick, Mr. Ruiz, Mrs. Negrete McLeod, Ms. Kuster, and Mr. O'Rourke.

 
 
Karen L. Haas,Clerk.
